PER CURIAM: *
Edward Lee Koch appeals from his conviction for failure to register as a sex offender under the Sex Offender Registration and Notification Act (SORNA), 42 U.S.C. § 16913, and from the resulting revocation of his supervised release on his November 2006 conviction for making a material false statement. His argument that § 16913 violates the Commerce Clause has been squarely rejected by this court. See United States v. Whaley, 577 F.3d 254, 258-61 (5th Cir.2009).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.